                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION



DERRICK DUKES                                              CIVIL ACTION NO. 18-1184

                                                           SECTION P

VS.                                                        JUDGE TERRY A. DOUGHTY

UNNAMED DEFENDANT, ET AL.                                  MAG. JUDGE KAREN L. HAYES



                                          JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that, to the extent the forty-two

prisoner-signatories seek to join as plaintiffs, their claims are SEVERED and DISMISSED

WITHOUT PREJUDICE to each signatory’s right to file a new civil complaint. The Clerk of

Court is instructed to mail a copy of the Report and Recommendation, a copy of this Judgment,

an in forma pauperis application, and a prisoner civil rights complaint form to each signatory

listed in Document No. 1-2.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff Derrick

Dukes’ requests to investigate or assess LaSalle Management and the conditions of confinement

at MPCC are DISMISSED as frivolous and for failing to state claims on which relief may be

granted.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

requests for injunctive relief are DISMISSED AS MOOT.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, to the extent

Plaintiff raises claims on behalf of other prisoners, the claims are DISMISSED for lack of

standing and, consequently, as frivolous.

       MONROE, LOUISIANA, this 19th day of February, 2019.




                                                          TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
